Citation Nr: 1507037	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The appellant had active service from August 1978 to September 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010  decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The Veteran does not have service during a period of war.


CONCLUSION OF LAW

The claim seeking eligibility for VA pension benefits lacks legal merit.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.314 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314. 

Pertinent to this appeal, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  Otherwise, it is the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  The Persian Gulf War is defined as being from August 2, 1990 through the date to be prescribed by presidential proclamation or law.  38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets these threshold requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

A claim by a claimant whose service does not meet threshold eligibility requirements lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's DD-214 reflects that he served from August 1978 to September 1982.  The Veteran has argued that his service should be considered service during a period of war as his unit was on a West Pacific deployment and combat ready during the 1979 Iranian hostage crisis.

The Veteran does not dispute the reported dates of service or any other pertinent fact. Rather, his disagreement is with the current division between wartime and peacetime service as defined by 38 C.F.R. § 3.2.  However, the Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board acknowledges the Veteran's service, but does not have authority to relax the eligibility requirements for non-service connected pension benefits.  

As a matter of law, the Veteran did not serve during a period of war, and his appeal for non-service-connected pension benefits must be denied because he does not meet the threshold statutory requirement for eligibility for that benefit.  

Where the law, and not the evidence, is dispositive of a claim, the Veterans Claims Assistance Act of 2000  is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).    



ORDER

Entitlement to non-service connected pension benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


